DETAILED ACTION
This communication is in response to the claims (RCE) filed on 11/11/2020.
Application No: 15/782,702.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 01/27/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Iftekhar Mirza on February 12, 2021.
The claims have been amended as follows:
           Claim 9-15 (Withdrawn) to Claims 9-15 (Cancel).
           Claim 19 (Examiner Amendment) to Claim 19 (New).

The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
(Previously Amended)	A method for  wirelessly communicating glucose data, the method comprising:
generating glucose sensor data associated with a glucose concentration in a host using a transcutaneous glucose sensor; 
processing the generated glucose sensor data using a sensor electronics unit coupled to the transcutaneous glucose sensor to generate processed glucose sensor data;
operating in a first wireless communication mode between the sensor electronics unit and a display device configured to display information related to the glucose sensor data generated by the transcutaneous glucose sensor, operating in the first wireless communication mode comprising:
the sensor electronics unit transmitting to the display device a first data packet at a first time and a second data packet at a second time, wherein the first data packet and the second data packet both contain encrypted information associated with the glucose sensor data, and wherein the first time and the second time define a time interval; 
the sensor electronics unit transmitting one or more messages to the display device during the time interval such that the sensor electronics unit and the display device remain continuously connected over the duration of the time interval; and
operating in a second wireless communication mode between the sensor electronics unit and the display device generated by the transcutaneous glucose sensor, operating in the second wireless communication mode comprising:
periodically establishing and disconnecting a wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and


(Previously Presented)	The method of claim 1, comprising switching from operating in the first wireless communication mode to operating in the second wireless communication mode or switching from operating in the second wireless communication mode to operating in the first wireless communication mode.

(Original)	The method of claim 2, wherein the switching is based on user input.

(Original)	The method of claim 2, wherein the switching is based on one or more switching criteria.

(Original)	The method of claim 2, further comprising receiving an indication related to battery management; wherein the switching is done based on the indication.

(Original)	The method of claim 4, wherein the switching criteria comprise:
a type of display device;
user information;
the availability of display devices for connection;
a priority scheme regarding display devices;
quality of service;
battery life;
time of day; and
a location.


(Original)	The method of claim 2, further comprising, presenting a notification to the user related to the switching.

(Previously Presented)	The method of claim 1, wherein, while the sensor electronics unit and the display device remain continuously connected, the sensor electronics unit transmitting the analyte data to the display device is done upon encrypted information associated with the glucose sensor data becoming available for transmission.

(Cancel).

(Cancel).	 

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Cancel).

(Previously Amended)	A method for wirelessly communicating glucose data, the method comprising:
generating glucose sensor data associated with a glucose concentration in a host using a transcutaneous glucose sensor; 
processing the generated glucose sensor data using a sensor electronics unit coupled to the transcutaneous glucose sensor to generate processed glucose sensor data; 
authenticating a display device configured to display information related to the glucose sensor data, for a first wireless connection, by exchanging information related to authentication between the sensor electronics unit and the display device; and
upon authenticating the display device:
operating the sensor electronics unit in a first wireless communication mode, operating in the first wireless communication mode comprising:

the sensor electronics unit transmitting data packets containing encrypted information associated with the glucose sensor data generated by the transcutaneous glucose sensor to the display device during the time period over the first wireless connection, wherein the messages and the data packets are interspersed with each other to maintain the first wireless connection continuously connected between the sensor electronics unit and the display device; and 
operating the sensor electronics unit in a second wireless communication mode, operating in the second wireless communication mode comprising:
the sensor electronics unit periodically establishing and disconnecting the first wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and
while the first wireless connection is established, the sensor electronics unit transmitting first encrypted information associated with the glucose sensor data generated by the transcutaneous glucose sensor to the display device.


 (Previously Presented)	The method of claim 16, further comprising terminating the first wireless connection.

(Previously Presented)	The method of claim 17, further comprising:
establishing a second wireless connection between sensor electronics unit and the display device; 
the sensor electronics unit periodically exchanging messages with the display device to maintain continuous communication over the second wireless connection; and
the sensor electronics unit transmitting second encrypted information associated with the glucose sensor data to the display device over the second wireless connection that is  continuously connected between the sensor electronics unit and the display device;



19. (New)  The method of claim 16, comprising switching from operating in the first wireless communication mode to operating in the second wireless communication mode or switching from operating in the second wireless communication mode to operating in the first wireless communication mode.
 
 *** 

Reasons for allowance
Claims 1-8 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
A method for wirelessly communicating glucose data, the method comprising:

generating glucose sensor data associated with a glucose concentration in a host using a transcutaneous glucose sensor;

processing the generated glucose sensor data using a sensor electronics unit coupled to the transcutaneous glucose sensor to generate processed glucose sensor data;

operating in a first wireless communication mode between the sensor electronics unit and a display device configured to display information related to the glucose sensor data generated by the transcutaneous glucose sensor, operating in the first wireless communication mode comprising:

the sensor electronics unit transmitting to the display device a first data packet at a first time and a second data packet at a second time, wherein the first data packet and the second data packet both contain encrypted information associated with the glucose sensor data, and wherein the first time and the second time define a time interval;

the sensor electronics unit transmitting one or more messages to the display device during the time interval such that the sensor electronics unit and the display device remain continuously connected over the duration of the time interval; and

operating in a second wireless communication mode between the sensor electronics unit and the display device generated by the transcutaneous glucose sensor, operating in the second wireless communication mode comprising:

periodically establishing and disconnecting a wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and

while the connection is established, transmitting encrypted information associated with the glucose sensor data to the display device.


The representative claim 16 distinguish features are underlined and summarized below:
A method for wirelessly communicating glucose data, the method comprising:

generating glucose sensor data associated with a glucose concentration in a host using a transcutaneous glucose sensor;

processing the generated glucose sensor data using a sensor electronics unit coupled to the transcutaneous glucose sensor to generate processed glucose sensor data;

authenticating a display device configured to display information related to the glucose sensor data, for a first wireless connection, by exchanging information related to authentication between the sensor electronics unit and the display device; and upon authenticating the display device:

operating the sensor electronics unit in a first wireless communication mode, operating in the first wireless communication mode comprising:

the sensor electronics unit periodically exchanging messages with the display device over the first wireless connection for a time period; and

 the sensor electronics unit transmitting data packets containing encrypted information associated with the glucose sensor data generated by the transcutaneous glucose sensor to the display device during the time period over the first wireless connection,

 wherein the messages and the data packets are interspersed with each other to maintain the first wireless connection continuously connected between the sensor electronics unit and the display device; and

operating the sensor electronics unit in a second wireless communication mode, operating in the second wireless communication mode comprising:

the sensor electronics unit periodically establishing and disconnecting the first wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and
 

while the first wireless connection is established, the sensor electronics unit transmitting first encrypted information associated with the glucose sensor data generated by the transcutaneous glucose sensor to the display device.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References
The closest combined references of Berman, Engelhardt and Ecoff teach following:
 	Berman (US 20150205947 A1) teaches methods for the control of interfacing between applications that facilitate the monitoring of diabetes running on a mobile device, including the authentication of a third party user interface application by a sensor interface application. Control of the display of current analyte levels and critical events is also provided.
 
Engelhardt (US 20140066735 A1) teaches a handheld diabetes management device for managing blood glucose test data and continuous glucose monitoring data includes a port configured to receive a test strip, a wireless transceiver, a communications processor, and a user interface processor. The communications processor communicates with the wireless transceiver to periodically collect glucose measurement data from a continuous glucose monitoring device and to store the glucose measurement data in a first data storage module. The communications processor is operable to consume electrical power at a first rate. The user interface processor communicates with the communication processor to receive the glucose measurement data and operable to display the glucose measurement data on the device. The communications processor operates asynchronously from operation of the user interface processor to collect the glucose measurement data and the user interface processor operates to consume electrical power at a second rate that is higher than the first rate. 

Ecoff (US 20140107449 A1) teaches data transmissions between medical devices are governed by various communication protocols. For example, blood glucose measures may be retrieved wirelessly from a continuous glucose monitor in accordance with the ANT wireless communication protocol. Smaller data packets are preferably transferred in a standard data transfer mode which is optimized for speed and power management; whereas, larger data packets are transferred in a file sharing mode. Techniques are presented to address recovering data lost during the standard data transfer mode in an efficient manner and preferably without the use of the file sharing mode. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 generated by the transcutaneous glucose sensor, operating in the first wireless communication mode comprising:

the sensor electronics unit transmitting to the display device a first data packet at a first time and a second data packet at a second time, wherein the first data packet and the second data packet both contain encrypted information associated with the glucose sensor data, and wherein the first time and the second time define a time interval;

the sensor electronics unit transmitting one or more messages to the display device during the time interval such that the sensor electronics unit and the display device remain continuously connected over the duration of the time interval; and

operating in a second wireless communication mode between the sensor electronics unit and the display device generated by the transcutaneous glucose sensor, operating in the second wireless communication mode comprising:

periodically establishing and disconnecting a wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and

while the connection is established, transmitting encrypted information associated with the glucose sensor data to the display device.


Berman teaches methods for the control of interfacing between applications that facilitate the monitoring of diabetes running on a mobile device; but failed to teach one or more limitations, including, 
 one or more proposed values for the connection parameter; and
 generated by the transcutaneous glucose sensor, operating in the first wireless communication mode comprising:

the sensor electronics unit transmitting to the display device a first data packet at a first time and a second data packet at a second time, wherein the first data packet and the second data packet both contain encrypted information associated with the glucose sensor data, and wherein the first time and the second time define a time interval;

the sensor electronics unit transmitting one or more messages to the display device during the time interval such that the sensor electronics unit and the display device remain continuously connected over the duration of the time interval; and

operating in a second wireless communication mode between the sensor electronics unit and the display device generated by the transcutaneous glucose sensor, operating in the second wireless communication mode comprising:

periodically establishing and disconnecting a wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and

while the connection is established, transmitting encrypted information associated with the glucose sensor data to the display device.


Engelhardt and Ecoff alone or in combination failed to cure the deficiency of Berman.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for wireless communication of analyte data. With respect to the wireless transmission of glucose and other analyte data gathered using an implanted sensor, battery life of the transmitter acting in conjunction with the sensor is typically a concern. In order to conserve battery life or to increase the efficiency associated with the transmission of glucose and other analyte data, transmissions may, for example, need to be intermittent. The intermittent transmission of monitored data can introduce reliability issues, however. In some cases, reliability is thus sacrificed for battery life in conventional sensor systems. 
Implementing aspects of the present disclosure may reduce the power consumption of the analyte sensor system by increasing the efficiency thereof with respect to wireless communications the analyte sensor system and other devices. Moreover, implementing aspects of the present disclosure may also allow for reduced power consumption while maintaining and/or improving performance with respect to the reliability, speed, and accuracy of wireless communications, as well as the connection protocols associated therewith. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645